 

Exhibit 10.2

 

ALTRA INDUSTRIAL MOTION CORP.

Altra Industrial Motion Corp. 2014 Omnibus Incentive Plan

Performance Share Award Agreement

 

This Performance Share Award Agreement (this “Agreement”), granted under the
Altra Industrial Motion Corp. 2014 Omnibus Incentive Plan, as amended (the
“Plan”), is effective as of «Date_of_Grant», and is made between Altra
Industrial Motion Corp., a Delaware corporation (the “Company”), and
 «First_Name» «Last_Name» (the “Participant”). This Agreement is subject to all
of the terms and conditions as set forth herein and in the Plan.

Preliminary Statements

WHEREAS, the Company has determined that it is desirable and in its best
interests to grant to the Participant a performance share award (this “Award”)
that is subject to performance conditions and payable in unrestricted shares of
the Company’s stock (the “Unrestricted Stock”) and, in certain cases, restricted
shares of the Company’s stock (the “Restricted Stock”), in accordance with the
terms of the Plan and the Company’s 2019 Performance Share Incentive Plan
(“PSIP”), in order to provide the Participant with a significant interest in the
Company’s growth and to give the Participant a greater incentive to perform at
the highest level and further the interests of the Company and the shareholders
of the Company; and

WHEREAS, any capitalized term not herein defined shall have the meaning as set
forth in the Plan.

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein:

Article 1
Performance Share Award

Section 1.1Grant of Performance Shares. On the terms and conditions of this
Agreement, the Plan and the PSIP, the Committee grants to the Participant this
Award, which will become earned based on the achievement of relative total
shareholder return goals as described in Section 1.2 below (the shares that may
be delivered pursuant to this Award, the “Performance Shares”). The target
number of Performance Shares to be issued pursuant to this Award is
«PSA_Number_of_Shares» (the “Target Shares”), and the maximum number of
Performance Shares that may be issued pursuant to this Award is 150% of the
number of Target Shares. The extent to which this Award shall be earned shall be
determined in accordance with the provisions of Section 1.2 below. The date of
grant of this Award is «Date_of_Grant» (the “Grant Date”). The Performance
Shares shall be paid in Unrestricted Stock or, in certain cases, Restricted
Stock.

Section 1.2Earning the Performance Shares. Except as provided in Section 1.3
below, the Participant shall earn this Award in accordance with the following
provisions:

(a)Performance Criteria. The extent to which this Award shall become earned at
the end of the applicable performance period shall be based upon the change in
the value of the common stock of the Company (taking dividends into account in
accordance with the terms provided in Exhibit 1 of the PSIP) over the three-year
Performance Period (as defined in Section 1.2(b) below), calculated in
accordance with Exhibit 1 of the PSIP (the “Performance Criteria”).

 

--------------------------------------------------------------------------------

 

(b)Performance Period. The performance period for the Performance Criteria shall
commence on January 1, 2019 and shall end on December 31, 2021 (the “Performance
Period”).

(c)Percentage of Performance Shares Earned. Except as provided herein, the
Participant shall earn 100% of the Performance Shares if the Company’s Total
Shareholder Return (“TSR”) (as such term is defined in the PSIP) is in the 50th
percentile compared to the TSR of the Company’s Peer Group (as provided in
Exhibit 1 of the PSIP) over the Performance Period.  If the Company’s TSR over
the Performance Period is negative, the performance multiplier will be limited
to 100% of the target award.  Generally, the percentage of Performance Shares
earned at the end of the Performance Period based on the Performance Criteria
shall be determined according to the following chart; however, the actual number
of Performance Shares will be interpolated linearly between the percentages set
forth in the following chart based on actual results:

 

Company TSR Ranking

 

Vesting Percentage (percentage of

Performance Shares)

 

Payout if Company TSR is

Negative

75th Percentile

 

150%

 

100%

50th Percentile

 

100%

 

100%

25th Percentile

 

50%

 

50%

Below 25th Percentile

 

0%

 

0%

(d)Committee Certification. Promptly after the end of the Performance Period,
and in no event later than February 15, 2022, the Committee must determine (in
accordance with Exhibit 1 of the PSIP) and certify whether, and to what extent,
the Performance Criteria have been achieved.  If the minimum Performance
Criteria of percentile rank has not been achieved during the Performance Period,
no Performance Shares shall be earned, no corresponding Unrestricted Stock shall
be delivered, and this Agreement will be of no force or effect; provided that
Section 3.2 of this Agreement shall survive.

(e)Vesting. Unless otherwise provided in Section 1.3 below, the Participant
shall become fully vested in the earned portion of the Performance Shares, if
any, immediately on the date that the Committee makes its certification, in
accordance with Section 1.2(d) (the “Vesting Date”); provided that the
Participant remains in the continuous employment of the Company through the
Vesting Date.

Section 1.3Termination of Employment; Change in Control. Except as otherwise
provided in this Section 1.3, if the Participant ceases to be an employee of the
Company or any Subsidiary for any reason, any unvested portion of the
Performance Shares shall thereupon be forfeited immediately and without any
further action by the Company.  If any employment or similar agreement entered
into between the Participant, on the one hand, and the Company or a Subsidiary,
on the other, provides for treatment of this Award that is more favorable to the
Participant than the treatment set forth in this Section 1.3, the more favorable
treatment set forth in such employment or similar agreement shall govern.

(a)Notwithstanding anything contrary in this Agreement, upon the occurrence of a
Change in Control prior to the end of the Performance Period, this Award shall
be treated as follows:

2

 

--------------------------------------------------------------------------------

 

 

(i)

If the continuing entity assumes this Award, this Award will be settled in a
number of shares of Restricted Stock that cliff-vest at the end of the
Performance Period.  Such number of shares will be determined based on the
achievement of the Performance Criteria as of the Change in Control date, taking
into account Section 1.6 herein. Upon the occurrence of any of the following
termination events after this Award is settled in shares of Restricted Stock,
but prior to the end of the Performance Period, this Award will be treated as
follows:

 

1.

Death, termination of employment due to Disability, or termination without Cause
within 24 months following a Change in Control or resignation for Good Reason
within 24 months following a Change in Control: Vesting of such shares of
Restricted Stock will accelerate (subject, in each case except in the case of
the Participant’s death, to the Release Condition and the Participant’s
compliance with the restrictive covenants provided in Section 3.2 herein).

 

2.

Authorized Retirement:  Subject to the Release Condition, upon the Participant’s
Authorized Retirement, such shares of Restricted Stock shall remain outstanding
and eligible to cliff-vest at the end of the Performance Period, subject to the
Participant’s compliance with the restrictive covenants provided in Section 3.2
herein; provided, that in the event that at any time from or after the
Participant’s Authorized Retirement, the Company determines that the Restricted
Stock has become subject to any applicable U.S. federal, state, local or other
tax withholding obligations, (x) the Company shall withhold a number of shares
of Restricted Stock with a Fair Market Value equal to such withholding liability
(as determined in accordance with Section 2.6(b)(i) hereof), and (y) the number
of shares of Restricted Stock that are not used to satisfy such withholding
liability (the “Net Restricted Shares”) shall remain subject to the transfer
restrictions set forth in Section 1.9 herein and subject to the Participant’s
compliance with the restrictive covenants provided in Section 3.2 herein, in
each case, until the end of the Performance Period.

 

(ii)

If the continuing entity fails to assume this Award, this Award shall become
fully vested as of the Change in Control date, subject to the Participant’s
continued employment through such date, and the Participant shall be entitled to
receive a number of shares of Unrestricted Stock on the Change in Control date
(or an equivalent amount in cash or other unrestricted property, as determined
by the Committee), determined based on the achievement of the Performance
Criteria as of the Change in Control date, taking into account Section 1.6
herein.  Any portion that becomes vested pursuant to this Section 1.3(a)(ii)
shall become payable within ten (10) days following the Change in Control date.

(b)Notwithstanding anything contrary in this Agreement and except as provided in
Section 1.3(a), upon the occurrence of any of the following termination events,
this Award will be treated as follows (subject, in each case except in the case
of the Participant’s death, to the Release Condition and the Participant’s
compliance with restrictive covenants provided in Section 3.2 herein):

3

 

--------------------------------------------------------------------------------

 

 

(i)

Death or termination of employment due to Disability:  Prorated payout based on
time elapsed and actual performance with respect to the Performance Criteria at
the end of the Performance Period.  Any portion that becomes vested pursuant to
this Section 1.3(b)(i) shall become payable on the regular payment date pursuant
to Section 1.5(a) herein.

 

(ii)

Authorized Retirement:  Prorated payout based on time elapsed and actual
performance with respect to the Performance Criteria at the end of the
Performance Period.  Any portion that becomes vested pursuant to this Section
1.3(b)(ii) shall become payable on the regular payment date pursuant to Section
1.5(a) herein.

 

(iii)

Termination without Cause (not within 24 months following a Change in
Control):  In the discretion of the Committee, a prorated portion of this Award
may be paid based on time elapsed and actual performance at the end of the
Performance Period.  Any portion that becomes vested pursuant to this Section
1.3(b)(iii) shall become payable on the regular payment date pursuant to Section
1.5(a) herein.

Section 1.4Release Condition.  Except as otherwise determined by the Committee,
if any vesting or settlement of the Performance Shares or vesting of shares of
Restricted Stock is subject to a “Release Condition”, the Participant must sign
and deliver to the Company a release of claims, in the form provided by the
Company (which, following a Change in Control, shall be based on the Company’s
form prior to the Change in Control), as consideration for such vesting or
settlement, within thirty (30) days following the applicable event and shall not
revoke it within the period specified therein.

Section 1.5Payment of Awards.

(a)Payment of earned Performance Shares shall be made on a date as soon as
administratively practicable following the completion of the Performance Period,
but in no event later than March 15, 2022 (the “Payment Date”), except as set
forth in Section 1.3(a) hereof.

(b)On the Payment Date, the Participant shall receive one share of Unrestricted
Stock for each Performance Share earned and certified pursuant to Section
1.2(d), plus any shares of Unrestricted Stock to which the Participant is
entitled under Section 1.6 below.  

(c)On the date on which any shares of Unrestricted Stock are received by the
Participant in accordance with this Agreement (including as a result of any
shares of Restricted Stock becoming vested), the Participant shall be entered as
the stockholder of record for the number of shares that have been so received.  

4

 

--------------------------------------------------------------------------------

 

Section 1.6Dividend Equivalent Rights. If the applicable Performance Criteria
are satisfied or deemed satisfied pursuant to Section 1.2 or 1.3 herein with
respect to any Performance Shares granted to the Participant under this
Agreement, and the Participant receives Restricted Stock or Unrestricted Stock,
as appropriate, pursuant thereunder, then the Participant shall also be entitled
to receive, on the applicable payment date pursuant to Section 1.3 or 1.5
herein, a number of shares of either Restricted Stock or Unrestricted Stock, as
appropriate, equal to (A) (i) the number of Performance Shares earned or deemed
earned by the Participant under Section 1.2 and/or Section 1.3, as applicable,
multiplied by (ii) the cumulative amount of cash dividends paid by the Company
that the Participant would have received had the Participant owned such earned
Performance Shares on each dividend record date through such payment date,
divided by (B) the closing price of the Company’s Common Stock on the last
business day immediately prior to such payment date; provided, however, that
cash will be paid in lieu of any fractional shares the Participant would be
entitled to receive under this Section 1.6.

Section 1.7Effect of Changes in Capitalization. This Award shall be subject to
adjustment in accordance with Section 10(c) of the Plan.

Section 1.8General Restrictions. The Company shall not be required to sell or
issue any Restricted Stock or Unrestricted Stock under this Award if the sale or
issuance of such Restricted Stock or Unrestricted Stock would constitute a
violation by the Participant or by the Company of any provision of any law or
regulation of any governmental authority, including without limitation any
federal or state securities laws or regulations. If at any time the Company
shall determine, in its discretion, that the listing, registration or
qualification of any Restricted Stock or Unrestricted Stock subject to this
Award upon any securities exchange or under any state or federal law, or the
consent or approval of any government regulatory body, is necessary or desirable
as a condition of, or in connection with, the issuance or purchase of shares,
this Award may not be exercised in whole or in part unless such listing,
registration, qualification, consent or approval shall have been effected or
obtained free of any conditions not acceptable to the Company, and any delay
caused thereby shall in no way affect the date of termination of this Award.
Specifically, in connection with the Securities Act of 1933 (as now in effect or
as hereafter amended), unless a registration statement under such Act is in
effect with respect to the Restricted Stock covered by this Award, the Company
shall not be required to sell or issue such shares unless the Company has
received evidence satisfactory to it that the holder of this Award may acquire
such shares pursuant to an exemption from registration under such Act. Any
determination in this connection by the Company shall be final, binding and
conclusive. The Company may, but shall in no event be obligated to, register any
securities covered hereby pursuant to the Securities Act of 1933 (as now in
effect or as hereafter amended). The Company shall not be obligated to take any
affirmative action in order to cause the issuance of shares pursuant to this
Award to comply with any law or regulation of any governmental authority. As to
any jurisdiction that expressly imposes the requirement that the Restricted
Stock portion of this Award shall not be delivered unless and until the shares
of Restricted Stock covered by this Award are registered or are subject to an
available exemption from registration, the delivery of the Restricted Stock
portion of this Award (under circumstances in which the laws of such
jurisdiction apply) shall be deemed conditioned upon the effectiveness of such
registration or the availability of such an exemption.

Section 1.9Restrictions on Transfer. Other than by will or under the laws of
descent and distribution, the Participant shall not have the right to make or
permit to occur any Transfer of all or any portion of this Award, whether vested
or unvested, whether outright or as security, with or without consideration,
voluntary or involuntary. Any such Transfer not made in accordance with this
Agreement shall be deemed null and void.

5

 

--------------------------------------------------------------------------------

 

Article 2
Restricted Stock

Section 2.1Terms of Restricted Stock.

(a)This Article 2 sets out the terms applicable to any shares of Restricted
Stock that may be delivered pursuant to Article 1 hereof.  Subject to the terms
and conditions of this Agreement, the Plan and the PSIP, the Restricted Stock
payable to the Participant pursuant to Section 1.3, Section 1.5 or Section 1.6
shall be issued for good and valuable consideration, which the Company has
determined to exceed the par value of the Company’s common stock.  

(b)The Restricted Stock shall be evidenced in such manner as the Company may
deem appropriate, including book-entry registration or issuance of one or more
stock certificates.  Any certificate or book-entry credit issued or entered in
respect of the Restricted Stock shall be registered in the name of the
Participant and shall bear an appropriate legend referring to the terms,
conditions and restrictions applicable to the Restricted Stock substantially in
the following form:

“The transferability of this certificate (if certificated) and the shares of
stock represented hereby is subject to the terms and conditions (including
forfeiture) of the Altra Industrial Motion Corp. 2014 Omnibus Incentive Plan and
an Award Agreement between the Altra Industrial Motion Corp. and the
stockholder, as well as the terms and conditions of applicable law.  Copies of
such Plan and Agreement are on file at the offices of Altra Industrial Motion
Corp.”

Section 2.2Forfeiture Restriction.

(a)Subject to Section 1.3, Section 2.2(b) and Section 2.2(d), if the Participant
ceases to be an employee of the Company or any Subsidiary for any reason, all of
the unvested shares of Restricted Stock shall thereupon, without any further
action by the Company, be forfeited immediately and released from the Forfeiture
Restriction.  Upon the occurrence of such forfeiture, the Company shall become
the legal and beneficial owner of such forfeited shares and all rights and
interests therein or relating thereto and the Company shall have the right to
retain and transfer such shares to its own name.

(b)One-hundred percent of the shares of Restricted Stock shall be released from
the Forfeiture Restriction on the final day of the Performance Period; provided
that the Participant continues to be an employee of the Company or a Subsidiary
through such date.  In addition, if the vesting of any shares of Restricted
Stock issued to the Participant accelerates pursuant to Section 1.3, such shares
shall be fully released from the Forfeiture Restriction.

(c)Notwithstanding anything to the contrary in this Agreement, no shares of
Restricted Stock or any interest or right therein or part thereof shall be
liable for the debts, contracts or engagements of the Participant or his or her
successors in interest or shall be subject to disposition by transfer,
alienation, anticipation, pledge, encumbrance, assignment, or any other means
whether such disposition be voluntary or involuntary or by operation of law by
judgment, levy, attachment, garnishment or any other legal or equitable
proceedings (including bankruptcy), and any attempted disposition thereof shall
be null and void and of no effect.

6

 

--------------------------------------------------------------------------------

 

Section 2.3Cash Dividend Entitlement. Notwithstanding anything in the Plan to
the contrary, with respect to all Restricted Stock, the Participant shall be
entitled to receive payment on the applicable payment date of all cash dividends
declared by the Company.  

Section 2.4Restrictions on Transfer. The Participant may not Transfer any shares
of Restricted Stock granted hereunder.

Section 2.5Effect of Changes in Capitalization. The shares of Restricted Stock
shall be subject to adjustment in accordance with Section 10(c) of the Plan.

Section 2.6Tax Matters.

(a)The Participant may make the election under Section 83(b) of the Code with
respect to the delivery of the shares of Restricted Stock. Section 83 of the
Code provides that generally the Participant is not subject to federal income
tax until shares are released from the Forfeiture Restrictions. If the
Participant makes a Section 83(b) election, the Participant would recognize
income as of the date of the delivery of Restricted Stock to the Participant in
the amount of the Fair Market Value of the Restricted Stock (determined as of
the date of the delivery of the Restricted Stock) without regard to the vesting
restrictions. A Section 83(b) election must be filed with the Internal Revenue
Service within thirty (30) days after the date the Performance Shares are
settled in shares of Restricted Stock. The form for making a Section 83(b)
election is attached as Exhibit A. The Participant acknowledges that it is the
Participant’s sole responsibility to timely file the Section 83(b) election and
that failure to file a Section 83(b) election within the applicable thirty (30)
day period will cause the Participant to be taxed when the shares are released
from the Forfeiture Restriction.  The Participant shall (i) provide the Company
with a copy of any Section 83(b) election within five (5) business days of
filing such election and (ii) deliver to the Company within ten (10) business
days of filing such election a check payable to the Company in the amount of all
withholding tax obligations (whether federal, state, local or foreign income or
social insurance tax), imposed on the Participant as a result of filing such
Section 83(b) election.

(b)If the Performance Shares are settled in shares of Restricted Stock, then
upon (x) the date of such settlement, if the Participant files a Section 83(b)
election, or (y) at such time as the shares of Restricted Stock are released
from the Forfeiture Restriction, if the Participant does not file a Section
83(b) election, the Participant (or his or her personal representative) shall
deliver to the Company, within ten (10) days after such occurrence (or in the
event of death, within ten (10) days of the appointment of the personal
representative), either a check payable to the Company in the amount of all
withholding tax obligations (whether federal, state, local or foreign income or
social insurance tax), imposed on the Participant and the Company by reason of
the release of the Forfeiture Restriction, or a withholding election form to be
provided by the Company upon request by the Participant (or personal
representative).

7

 

--------------------------------------------------------------------------------

 

 

(i)

In the event the Participant or his or her personal representative elects to
satisfy the withholding obligation by executing the withholding election form,
the Participant’s actual number of vested shares of Restricted Stock shall be
reduced by the number of whole shares that, when multiplied by the Fair Market
Value of a share on the date that the Forfeiture Restriction is released, the
Company determines is sufficient to satisfy the Participant’s tax obligations by
reason of the Participant being recorded as the stockholder of record of such
shares. The Participant may, instead, choose to deliver to the Company a check
payable to the Company in the amount of all withholding tax obligations (whether
federal, state, local or foreign income or social insurance tax). In the event
that the Participant fails to tender either the required certified check or
withholding election, the Participant shall be deemed to have elected and
executed the withholding election form; provided that, if, at the time that a
tax withholding obligation arises in respect of the shares, the Participant has
been designated as an “officer” within the meaning of Section 16 of the Exchange
Act, then unless otherwise elected in writing by the Participant, the Company
shall withhold the maximum amount necessary to satisfy the amount of such
withholding tax obligations.

(c)Notwithstanding the foregoing, the summary of tax consequences to the
Participant described in this Section 2.6 is provided only as general
information and not as tax advice. It does not address all of the tax
considerations that may be relevant to the Participant. The Participant
acknowledges that he or she should consult with, and rely on, his or her own tax
advisors regarding all of the possible tax consequences, based on the
Participant’s individual situation, in connection with this Award.

(d)It is intended that the Award shall be exempt from Section 409A of the Code
pursuant to the “short-term deferral” rule applicable to such section, as set
forth in the regulations or other guidance published by the Internal Revenue
Service thereunder.

Section 2.7Acknowledgment.  THE PARTICIPANT ACKNOWLEDGES AND AGREES THAT THE
LAPSING OF THE FORFEITURE RESTRICTION PURSUANT TO Section 2.2 HEREOF IS EARNED
ONLY BY CONTINUING EMPLOYMENT WITH THE COMPANY (OR A SUBSIDIARY) AS AN “AT WILL”
EMPLOYEE OF THE COMPANY (OR A SUBSIDIARY) AND NOT THROUGH THE ACT OF BEING HIRED
OR ACQUIRING SHARES HEREUNDER.  THE PARTICIPANT FURTHER ACKNOWLEDGES AND AGREES
THAT THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE FORFEITURE
RESTRICTION SCHEDULE SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED
PROMISE OF CONTINUED ENGAGEMENT AS AN EMPLOYEE FOR SUCH PERIOD, FOR ANY PERIOD,
OR AT ALL, AND SHALL NOT INTERFERE WITH THE COMPANY’S RIGHT TO TERMINATE THE
PARTICIPANT’S EMPLOYMENT WITH THE COMPANY (OR A SUBSIDIARY) AT ANY TIME, WITH OR
WITHOUT CAUSE.

8

 

--------------------------------------------------------------------------------

 

Article 3
Miscellaneous

Section 3.1Definitions.

(a)“Authorized Retirement” means the Participant’s voluntary resignation from
employment with the Company and its Subsidiaries under circumstances which the
Committee, in its sole discretion, determines to constitute “Retirement”. For
the avoidance of doubt, the Committee’s determination of whether “Retirement”
has occurred shall be made on an individual Award basis, and “Retirement”
treatment for any one Award shall not require that all Awards held by the
Participant will receive “Retirement” treatment.

(b)“Forfeiture Restriction” means a “substantial risk of forfeiture” within the
meaning of Section 83(b) of the Code and the regulations promulgated thereunder.

(c)“Transfer” means any direct or indirect, voluntary or involuntary, offer to
sell, transfer, sale, assignment, pledge, hypothecation, short sales, loan,
grant of an option to purchase or other disposition, or the entering of any
contract or agreement to do any of the foregoing.  

Section 3.2Non-Compete; Non-Solicitation.

(a) In consideration of this Award, the Participant agrees and covenants not to:

(i)Contribute his or her knowledge, directly or indirectly, in whole or in part,
as an employee, officer, owner, manager, advisor, consultant, agent, partner,
director, shareholder, volunteer, intern or in any other similar capacity to an
entity engaged in the same or similar business as the Company and its Related
Entities, as such business may be expanded from time to time, for a period of
two years following the Participant’s termination of employment; provided that
nothing in this Section 3.2 shall prohibit the ownership of less than five
percent (5%) of the stock of a publicly-held corporation whose stock is traded
on a national securities exchange or listed with the Nasdaq Stock Market;

(ii) Directly or indirectly, solicit, hire, recruit, attempt to hire or recruit,
or induce the termination of employment of any employee of the Company or its
Related Entities for two years following the Participant’s termination of
employment; or

(iii) Directly or indirectly, solicit, contact (including, but not limited to,
email, regular mail, express mail, telephone, fax and instant message), attempt
to contact or meet with the current, former or prospective customers of the
Company or any of its Related Entities for purposes of offering or accepting
goods or services similar to or competitive with those offered by the Company or
any of its Related Entities for a period of two years following the
Participant’s termination of employment.

(b) If the Participant breaches any of the covenants set forth in Section
3.2(a):

(i) All unvested portions of this Award (including any unvested shares of
Restricted Stock and any Net Restricted Shares) shall be immediately forfeited;
and

9

 

--------------------------------------------------------------------------------

 

(ii)the Participant hereby consents and agrees that the Company shall be
entitled to seek, in addition to other available remedies, a temporary or
permanent injunction or other equitable relief against such breach or threatened
breach from any court of competent jurisdiction, without the necessity of
showing any actual damages or that money damages would not afford an adequate
remedy, and without the necessity of posting any bond or other security. The
aforementioned equitable relief shall be in addition to, not in lieu of, legal
remedies, monetary damages or other available forms of relief.

(c)If the Participant has agreed to a non-compete and/or a non-solicitation
provision in any other contract or agreement with the Company, then the Company
may choose to enforce any other non-compete and/or non-solicitation provision to
which the Participant is bound to the extent such provision provides greater
restrictions than those provided in Sections 3.2(a) and 3.2(b) herein.  

Section 3.3Effectiveness of Agreement. This Agreement shall not be effective
unless Participant executes and delivers this Agreement within ten (10) business
days of the date of this Agreement.

Section 3.4Interpretation of this Agreement. By his or her signature below, the
Participant agrees to be bound by the terms and conditions of the Plan.  The
Participant has reviewed the Plan in its entirety, has had an opportunity to
obtain the advice of counsel prior to executing this Agreement and fully
understands all provisions of this Agreement and the Plan.  All decisions and
interpretations made by the Committee or the Board with regard to any question
arising under this Agreement and the Plan shall be final, binding and conclusive
on the Company and the Participant and any other person entitled to receive the
benefits of this Award and the shares of Restricted Stock as provided for
herein.

Section 3.5Tax Withholding.  The Company is entitled to withhold from any
payments of Awards under this Agreement, Plan or the PSIP any and all amounts
required to be withheld for federal, state and local withholding taxes.  

Section 3.6General Provisions.

(a)This Agreement shall be governed by the laws of the State of Delaware,
without giving effect to principles of conflicts of laws.

(b)This Agreement, the Plan and the PSIP constitute the entire agreement between
the Company and the Participant concerning the subject matter hereof.  There is
no representation or statement made by any party on which another party has
relied which is not included in this Agreement.  Any previous agreement between
the Company and the Participant concerning the subject matter hereof is hereby
terminated and superseded by this Agreement, the Plan and the PSIP.  This
Agreement may not be assigned by the Participant except as required in
connection with a permitted transfer thereunder.  Subject to the foregoing, the
provisions hereof shall inure to the benefit of, and be binding upon, the
successors, permitted assigns, heirs, executors and administrators of the
parties hereto.  Any attempted transfer of this Agreement not in compliance with
the terms hereof shall be null and void.

(c)Neither this Agreement nor any term hereof may be amended, modified, waived,
discharged, or terminated except by a written instrument signed by the Company
and the Participant; provided, however, that the Company unilaterally may waive
any provision hereof in writing to the extent that such waiver does not
adversely affect the interests of the Participant hereunder, but no such waiver
shall operate as or be construed to be a subsequent waiver of the same provision
or a waiver of any other provision hereof.

10

 

--------------------------------------------------------------------------------

 

(d)Either party’s failure to enforce any provision or provisions of this
Agreement shall not in any way be construed as a waiver of any such provision or
provisions, nor prevent that party thereafter from enforcing each and every
other provision of this Agreement.  The rights granted both parties herein are
cumulative and shall not constitute a waiver of either party’s right to assert
all other legal remedies available to it under the circumstances.

(e)THE PARTICIPANT ACKNOWLEDGES AND AGREES THAT THE PERFORMANCE SHARES SUBJECT
TO THIS AWARD ARE EARNED BY CONTINUING EMPLOYMENT WITH THE COMPANY (OR A
SUBSIDIARY) THROUGH THE APPLICABLE VESTING DATES AND ACHIEVEMENT OF THE
PERFORMANCE CRITERIA SET FORTH HEREIN, AS AN “AT WILL” EMPLOYEE OF THE COMPANY
(OR A SUBSIDIARY) AND NOT THROUGH THE ACT OF BEING HIRED OR ACQUIRING SHARES
HEREUNDER. THE PARTICIPANT FURTHER ACKNOWLEDGES AND AGREES THAT THIS AGREEMENT,
THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET FORTH
HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT
AS AN EMPLOYEE FOR SUCH PERIOD, FOR ANY PERIOD, OR AT ALL, AND SHALL NOT
INTERFERE WITH THE COMPANY’S RIGHT TO TERMINATE THE PARTICIPANT’S EMPLOYMENT
WITH THE COMPANY (OR A SUBSIDIARY) AT ANY TIME, WITH OR WITHOUT CAUSE.

(f)Any notice or other communication required or permitted hereunder shall be in
writing and shall be delivered personally or sent by facsimile transmission,
overnight air courier, or first class certified or registered mail, postage
prepaid, and addressed to the parties at the addresses of the parties set forth
at the end of this Agreement or such other address as a party may designate by
five (5) days’ advance written notice to the other parties hereto.  All notices
and communications shall be deemed to have been received unless otherwise set
forth herein:  (i) in the case of personal delivery, on the date of such
delivery; (ii) in the case of facsimile transmission, on the date on which the
sender receives electronic confirmation that such notice was received by the
addressee; (iii) in the case of overnight air courier, on the second business
day following the day sent, with receipt confirmed by the courier; and (iv) in
the case of mailing by first class certified or registered mail, postage
prepaid, return receipt requested, on the fifth business day following such
mailing.

(g)If any term or provision of this Agreement or the application thereof to any
person, property or circumstance shall to any extent be invalid or
unenforceable, the remainder of this Agreement, or the application of such term
or provision to persons, property or circumstances other than those as to which
it is invalid or unenforceable, shall not be affected thereby, and each term and
provision of this Agreement shall be valid and enforceable to the fullest extent
permitted by law.  

(h)This Agreement may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument. Facsimile or other electronic signatures (including PDFs)
shall be deemed an original.

(i)The headings of the sections of this Agreement are for convenience and shall
not by themselves determine the interpretation of this Agreement.  The language
used in this Agreement will be deemed to be the language chosen by the parties
to express their mutual intent and no rule of strict construction will be
applied against any party.

(j)This Agreement will not confer any rights or remedies upon any person other
than the parties hereto and their respective successors and permitted assigns.

11

 

--------------------------------------------------------------------------------

 

(k)By his or her signature below, the Participant agrees to be bound by the
terms and conditions of the Plan and the PSIP.  The Participant has reviewed the
Plan and the PSIP in its entirely, has had an opportunity to obtain the advice
of counsel prior to executing this Agreement and fully understands all
provisions of this Agreement and the Plan.  The Participant hereby agrees to
accept as binding, conclusive and final all decisions and interpretations of the
Plan, the PSIP and this Agreement by the Committee.

(Signature Page Follows) 

12

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the day
and year first set forth above.

 

ALTRA INDUSTRIAL MOTION CORP.:

PARTICIPANT:

 

 

 

 

By:[ghoaajzcmnvl000001.jpg]

 

Name:  Carl R. Christenson

Title:    Chief Executive Officer

«First_Name» «Last_Name»

 

 

Address:

Address:

 

 

Altra Industrial Motion Corp.
300 Granite Street, Suite 201
Braintree, MA 02184
Attention:  Carl R. Christenson
Fax No.: (781) 843-0615

«Street_Address»

«City», «State» «Zip»

 

 

 

  

--------------------------------------------------------------------------------

 

EXHIBIT A

ELECTION UNDER SECTION 83(b)

OF THE INTERNAL REVENUE CODE OF 1986

The undersigned taxpayer hereby elects, pursuant to the above-referenced Federal
Tax Code, to include in taxpayer’s gross income for the current taxable year,
the amount of any compensation taxable to taxpayer in connection with his
receipt of the property described below:

 

1.

The name, address, taxpayer identification number and taxable year of the
undersigned are as follows:

 

NAME:

«First_Name» «Last_Name»

 

SPOUSE:

 

 

 

 

 

 

ADDRESS:

 

«Street_Address», «City», «State» «Zip»

 

IDENTIFICATION NO.:

 

 

SPOUSE:

 

 

TAXABLE YEAR:

 

 

 

 

 

2.

The property with respect to which the election is made is described as follows:
_____________________ shares (the “Shares”) of the common stock of Altra
Industrial Motion Corp. (the “Company”).

 

3.

The date on which the property was transferred is:

 

4.

The property is subject to the following restrictions:

The Shares may be forfeited to the Company, or its assignee, on certain events,
including certain terminations of employment.  This right lapses with regard to
a portion of the Shares over time.

 

5.

The fair market value at the time of transfer, determined without regard to any
restriction other than a restriction which by its terms will never lapse, of
such property is approximately: $[    ].

 

6.

The amount (if any) paid for such property is:  $0.00 per share.

The undersigned has submitted a copy of this statement to the person for whom
the services were performed in connection with the undersigned’s receipt of the
above-described property.  The transferee of such property is the person
performing the services in connection with the transfer of said property.

The undersigned understands that the foregoing election may not be revoked
except with the consent of the Commissioner.

 

Dated:

 

 

 

 

 

 

«First_Name» «Last_Name»

 

 

 